TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00634-CV




 
 
D. L. P., Jr., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 340th
  District Court OF Tom Green
  COUNTY
NO. C-11-0072-CPS,
  The Honorable Jay K. Weatherby, JUDGE
  PRESIDING




 



                                                                     O
  R D E R
PER CURIAM
Appellant D.L.P., Jr. filed his notice of appeal on September 24, 2012.  The appellate record was complete October 11, 2012, making appellant’s
  brief due October 31, 2012. On
  November 1, 2012, counsel for
  appellant filed a motion for extension of time to file appellant’s brief.
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this Court’s
  leeway in granting extensions.  In this
  instance, we will grant the motion and order counsel to file appellant’s
  brief no later than November 12, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why he should not be held in contempt
  of court.
 
It is ordered on November 2,
  2012.
 
Before Chief
  Justice Jones, Justices Rose and
  Goodwin